ACCEPTED
                                                                           01-15-00393-CR
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      9/21/2015 3:30:36 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                        No: 01−15−00393−CR

                               In the                     FILED IN
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS

                      Court of Appeals             9/21/2015 3:30:36 PM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                     FIRST DISTRICT OF TEXAS

                           Houston, Texas
__________________________________________________________________

                  CHRISTOPHER ERNEST BRAUGHTON
                            Appellant,

                                 v.

                        THE STATE OF TEXAS
                             Appellee.
__________________________________________________________________

             Appealed from the 228th Judicial District Court of
         Harris County, Texas, the Honorable Marc Carter, Presiding
__________________________________________________________________

       MOTION TO EXTEND TIME TO FILE BRIEF BY TEN DAYS
__________________________________________________________________
Niles Illich
SBOT: 24069969
Law Office of Niles Illich, Ph.D., J.D.
701 Commerce Street
Suite 400
Dallas, Texas 75202
Telephone: (972) 802 − 1788
Facsimile: (972) 682 – 7586
Email: Niles@appealstx.com

                  ATTORNEY FOR APPELLANT
               CHRISTOPHER ERNEST BRAUGHTON
To the Honorable Justices of the First Court of Appeals:

          Appellant, Christopher Ernest Braughton files this, his Motion to Extend Time

to File Brief by Ten Days.

          Christopher Braughton asks this Court to grant his attorney ten additional days

to file Appellant’s brief, making it due on Sunday, October 4, 2015.

                               Motion to Extend Time to File Brief

          Braughton requests that his attorney receive an additional ten days in which

to file his brief, making it due on Sunday, October 4, 2015.

                                          Introduction

1.        Appellant is Christopher Braughton and the Appellee is the State of Texas.

This appeal concerns an appeal of a conviction for murder.

2.        Appellant was tried in 228th Judicial District Court of Harris County, Texas.

                                    Argument and Authorities

3.        There is no specified deadline to file a motion to extend time to file an

appellant’s brief. 1

4.        Appellant’s brief is due on Thursday, September 24, 2015.

5.        Braughton, under his previous attorney, received one previous extension of

time.



1
    TEX. R. APP. P. 38.6(d).
                                                2
6.    Counsel asks for this extension of time because he is completing a brief in

cause number 09−15−00159−CR which is due on September 23, 2015. This brief

concerns a combat veteran who was injured in Afghanistan but who has been

convicted of several criminal offenses since being discharged from the Army. This

brief included a lengthy motion for new trial and argues that the trial counsel was

constitutionally ineffective. Additionally, counsel filed two briefs on September 15,

2015 (cause numbers 05-15-00886-CV and 05-14-01606-CR) and on that same day

participated in an oral argument as the Appellee/Cross-Appellant in a seven-issue

brief in cause number 05-14-00810-CV.

7.    Braughton’s brief is nearly complete and contains three issues. Counsel asks

for ten additional days so that the issues may be refined and so that the cases and

record citations can be verified. No additional requests for time will be made.

                              Prayer and Conclusion

8.    Braughton requests that this Court grant his counsel an additional ten days in

which to file his brief. This extension will make the brief due on Sunday, October

4, 2015. There is no reason to believe that further extensions will be requested.




                                          3
                               Respectfully Submitted,


                               /s/ Niles Illich
                               Niles Illich
                               The Law Office of Niles Illich, Ph.D., J.D.
                               701 Commerce Street
                               Suite 400
                               Dallas, Texas 75202-4518
                               Direct: (972) 802-1788
                               Fax:     (972) 236-0088
                               Email: Niles@appealstx.com


                     CERTIFICATE OF CONFERENCE

       On September 21, 2015 Niles Illich spoke with Eric Kugler of the Appellate
Division of the Harris County District Attorney’s Office concerning this Motion.
Mr. Kugler stated that he is unopposed to this Motion.

                               /s/ Niles Illich
                               Niles Illich




                                         4
                         CERTIFICATE OF SERVICE

      This is to certify that, on September 21, 2015, a true and correct copy of this

Motion to Substitute Counsel has been served on:

VIA ELECTRONIC SERVICE
Harris County District Attorney’s Office
Alan Curry
1201 Franklin Street
Suite 600
Houston, Texas 77002-1923
Electronic Mail: Alan.Curry@dao.hctx.net

VIA FIRST CLASS POST
Christopher Ernest Braughton
Texas Department of Criminal Justice
Holliday Unit
295 I.H. 45 North
Huntsville, TX 77320-8443
TDCJ No.: 01982320


                                /s/ Niles Illich
                                Niles Illich




                                          5